 

Exhibit 10.1

 



INCREASE AGREEMENT AND FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT

 

 

 

INCREASE AGREEMENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of December 18, 2014 (this “Agreement”), prepared pursuant to Section
2.05(d) of the Amended and Restated Credit Agreement dated as of June 19, 2014
(as amended, restated, supplemented or otherwise modified through the date
hereof, the “Existing Credit Agreement”; as modified hereby and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among EMPIRE RESOURCES, INC. (the “Company”), the several
Banks from time to time party thereto, and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as agent
(in such capacity, together with its successors in such capacity, the “Agent”)
and as a Fronting Bank.

 

RECITALS

 

Pursuant to Section 2.05(d) of the Existing Credit Agreement, the undersigned
Banks party to the Existing Credit Agreement (the “Increasing Banks”), have
agreed to increase their Commitments (as applicable) as governed by the Credit
Agreement on the terms and subject to the conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, the Agent, the Issuing Banks and the Increasing Banks
hereby agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, terms defined in the Existing
Credit Agreement are used herein as therein defined.

 

2. Increase Agreement.

 

(a) Each Increasing Bank party to this Agreement hereby agrees to increase its
respective Commitment (as modified pursuant to Section 3 of this Agreement), in
the amount set forth in Schedule 1.0, such increase to be effective as of
December 18, 2014 (the “Increase Effective Date”).

 

(b) With respect to any increase in the Commitment of any Increasing Bank, such
Increasing Bank shall hold an undivided interest in and to (A) all the rights
and obligations of a Bank under the Credit Agreement in connection with its
increased Commitment in the principal amount set forth on Schedule 1.0 hereto
and (B) all rights and obligations of a Bank in connection therewith under the
other Basic Documents.

 

3. Commitments; Increasing Banks.

 

(a) Effective upon the Increase Effective Date, the Commitments for each
Increasing Bank and each Non Increasing Bank (as defined below) shall be as set
forth in Schedule 1.0.

 

(b) Any Increasing Bank shall pay to the Agent on the Increase Effective Date,
in immediately available funds, an amount equal to the amount, if any, by which
such Increasing Bank’s Revolving Loan Commitment Percentage (determined after
giving effect to the adjustment of the

 



 

 

 

(c) Commitments pursuant to Section 3(a) of this Agreement, including the
increase of such Increasing Bank’s Commitment) of the aggregate principal amount
of the Revolving Loans and funded participation interests in Reimbursement
Obligations and Swing Line Loans to be outstanding immediately upon the Increase
Effective Date exceeds the aggregate principal amount of Revolving Loans and
funded participation interests in Reimbursement Obligations and Swing Line Loans
owing to such Increasing Bank immediately prior to the Increase Effective Date.
Such amount paid by any such Increasing Bank shall be deemed the purchase price
for the acquisition by such Increasing Bank of such additional amount of
Revolving Loans and funded participation interests in Reimbursement Obligations
and Swing Line Loans from Banks whose Commitments are not increased under this
Agreement (“Non Increasing Banks”) and, if applicable, other Banks. The Agent
shall distribute such amounts as received from the Increasing Banks as may be
necessary so that the Revolving Loans and funded participation interests in
Reimbursement Obligations and Swing Line Loans are held by the Increasing Banks
and Non Increasing Banks in accordance with their respective Revolving Loan
Commitment Percentages (determined after giving effect to the adjustment of
Revolving Loan Commitment Percentages pursuant to Section 3(a) of this
Agreement).

 

(d) Each Increasing Bank and Non Increasing Bank (each, a “Selling Bank”) which
receives a payment in connection with clause (b) above shall be deemed to have
sold and assigned, without recourse to such Selling Bank, to the applicable
Increasing Banks (each, a “Purchasing Bank”), and such Purchasing Banks shall be
deemed to have purchased and assumed without recourse to the Selling Banks,
Revolving Loans and funded participation interests in Reimbursement Obligations
and Swing Line Loans in amounts such that after giving effect thereto each Bank
shall hold Revolving Loans and funded participation interests in Reimbursement
Obligations and Swing Line Loans in accordance with its Revolving Loan
Commitment Percentage (determined after giving effect to the adjustment of
Commitments pursuant to Section 3(a) of this Agreement).

 

4. Conditions Precedent. This Agreement shall become effective upon the
satisfaction of the following conditions precedent:

 

(a) Increase Documents. The Agent shall have received (each of the following
documents being referred to herein as an “Increase Document”):

 

(i) this Agreement, executed and delivered by a duly authorized officer of the
Company, the Agent, the Issuing Banks, the Swing Line Bank and each Increasing
Bank, with a counterpart for each Bank, and

 

(ii) for the account of each Bank requesting the same, a Note of the Company
conforming to the requirements of the Credit Agreement, and reflecting the
Commitment of such Bank after giving effect to this Agreement, executed by a
duly authorized officer of such Company, provided, that such Bank shall return
to the Company (as soon as practicable) its Note being replaced, marked
“Cancelled”.

 

(b) Increasing Banks. The Agent shall have received from each Increasing Bank
the amounts required to be paid by such Increasing Banks pursuant to Section 3
of this Agreement.

 

(c) Governing Documents. The Agent shall have received, with a counterpart for
each Bank, a bring-down officer’s certificate (in form and substance reasonably
satisfactory to the Agent) in respect of the charter and by laws (or equivalent
documents) of the Company, and of the resolutions and officers’ incumbency of
the Company, each delivered previously to the Banks, dated as of the Increase
Effective Date.

 



 

 

 

(d) Good Standing Certificates. The Agent shall have received, with a copy for
each Bank, evidence of the existence, good standing and authority to transact
business for the Company (i) from the Secretary of State of New Jersey and (ii)
from the Secretary of State of each other jurisdiction in which the failure of
the Company to be in good standing or to have the authority to transact business
would result in a Material Adverse Effect.

 



(e) Fees. The Company shall have paid, in immediately available funds, any fees
and other amounts (including, without limitation, pursuant to Section 11.03 of
the Credit Agreement) payable by the Company in connection with the increase of
the Commitments.

 

(f) Other Conditions. Each of the other conditions to the Increase Effective
Date provided in Section 2.05(d) of the Existing Credit Agreement, including,
without limitation, the delivery of the certificate of an authorized officer
required pursuant to Section 2.05(d)(iii)(D) of the Existing Credit Agreement,
shall have been satisfied.

 

5. Amendment. Subject to satisfaction of the conditions precedent set forth in
Section 4 above, Section 8.10 of the Existing Credit Agreement is hereby amended
by deleting “$35,000,000” and replacing it with “$42,500,000”.

 

6. Reaffirmations.

 

(a) The Company hereby acknowledges, confirms and agrees that all of the terms,
provisions, obligations, guarantees and agreements of the Company under the
Security Agreement and the other Security Documents to which it is a party
remain in full force and effect in all respects and the Company hereby reaffirms
its obligations and liabilities under the Security Agreement and the other
Security Documents to which it is a party and that the Collateral continues to
secure the Obligations, which include the Obligations both before and after
giving effect to this Agreement, all without offset, defense or counterclaim.

 

(b) Each Guarantor hereby acknowledges, confirms and agrees that all of the
terms, provisions, obligations, guarantees and agreements of such Guarantor
under the Subsidiary Guarantee, the Security Agreement and the other Security
Documents to which it is a party remain in full force and effect in all respects
and each Guarantor hereby reaffirms its obligations and liabilities under the
Subsidiary Guarantee and that the Collateral continues to secure its
Obligations, which include such Obligations both before and after giving effect
to this Agreement, all without offset, defense or counterclaim.

 

7. Representations and Warranties. To induce the undersigned Banks to enter into
this Agreement, the Company hereby represents and warrants to the undersigned
Banks that, after giving effect to the increase of the Commitments and the other
modifications to the Existing Credit Agreement provided for herein, the
representations and warranties contained in the Credit Agreement and the other
Basic Documents will be true and correct in all material respects as if made on
such date, except for those representations and warranties that by their terms
were made as of a specified date which shall be true and correct in all material
respects on and as of such date, and that no Default or Event of Default shall
have occurred and be continuing.

 

8. Consent. Notwithstanding anything to the contrary set forth herein or
otherwise, each of the parties hereto hereby agrees that the Company shall not
be required to comply with the 45 day notice period set forth in Section
2.05(d)(i) of the Credit Agreement in respect of the increase in Commitments
contemplated hereunder.

 



 

 

 

9. Disclaimer. Each Increasing Bank acknowledges and agrees that no Bank party
to the Existing Credit Agreement (i) has made any representation or warranty and
shall have no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Basic Documents or any other instrument or
document furnished pursuant thereto or in connection therewith; (ii) has made
any representation or warranty and has any responsibility with respect to the
financial condition of the Company or any other obligor or the performance or
observance by the Company or any obligor of any of their respective obligations
under the Credit Agreement or any other Basic Documents or any other instrument
or document furnished pursuant hereto or thereto. Each Increasing Bank
represents and warrants that it is legally authorized to enter into this
Agreement.

 

10. No Other Amendments or Waivers. Except as expressly amended or waived
hereby, the Credit Agreement and the other Basic Documents shall remain in full
force and effect in accordance with their respective terms, without any waiver,
amendment or modification of any provision thereof.

 

11. Effect on Credit Agreement. From and after the Increase Effective Date, each
Increasing Bank party hereto shall be a party to the Credit Agreement and, to
the extent provided in this Agreement, have the rights and obligations of a Bank
thereunder and under the other Basic Documents and shall be bound by the
provisions thereof.

 

12. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile
transmission of signature pages hereto) and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

13. Applicable Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the law of the state of New York (without regard to the conflicts of laws
principles thereof).

 

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

EMPIRE RESOURCES, INC.,
as the Company

 

By: /s/ Sandra Kahn                              .

Name: Sandra Kahn

Title: CFO

 

 

EMPIRE RESOURCES PACIFIC, LTD.,
as a Guarantor

 

By: /s/ Sandra Kahn                            

Name: Sandra Kahn

Title: Vice President

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as Agent
and a Fronting Bank

 

By: /s/ Xander Willemsen                   

Name: Xander Willemsen

Title: Executive Director

 

By: /s/ Sabrina Vasconcelos               

Name: Sabrina Vasconcelos

Title: Vice President

  

 

 

 

BANKS

 

COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH

 

 

By: /s/ Xander Willemsen                   
Name: Xander Willemsen

Title: Executive Director

 

By: /s/ Sabrina Vasconcelos               .

Name: Sabrina Vasconcelos

Title: Vice President

 

BNP PARIBAS

 

 

By: /s/Karlien Zumpolle                      
Name: Karlien Zumpolle

Title: Vice President

 

By: /s/ Bradley Dingwall                      .
Name: Bradley Dingwall

Title: Director

 

 

SOCIÉTÉ GÉNÉRALE S.A.

 

 

By: /s/ Barbara Paulsen                        .
Name: Barbara Paulsen

Title: Managing Director

 

By: _________________________
Name:

Title:

 

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

By: /s/ Michael Vellucci                       .
Name: Michael Vellucci

Title: SVP

 

By: _________________________
Name:

Title:

 

ABN AMRO CAPITAL USA LLC

 

 

By: /s/ Jamie Matos                              .
Name: Jamie Matos

Title: Vice President

 

By: /s/ Eric Altmann                              .
Name: Eric Altmann

Title: Managing Director

 

RB INTERNATIONAL FINANCE (USA) LLC

 

 

By: /s/ Nancy Remini                            .
Name: Nancy Remini

Title: Vice President

 

By: /s/ Joyce Marie Gapay                  .
Name: Joyce Marie Gapay

Title: Vice President

 

 

 

 

Schedule 1.0 to
Increase Agreement

 

BANKS AND COMMITMENTS

 

 

Bank    Amount of Increase   Commitment (after
giving effect to increase,
if any)   Revolving Loan
Commitment
Percentage (after giving
effect to all increases)   Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch    $7,500,000   $45,000,000    24.3243%  
                  BNP Paribas    $9,000,000   $39,000,000    21.0811%          
         Société Générale S.A.
   $4,000,000   $24,000,000    12.9730%                    ABN AMRO Capital USA
LLC
   $12,000,000   $37,000,000    20.0000%                    RB International
Finance (USA) LLC
   $0   $22,500,000    12.1621%                    Brown Brothers Harriman & Co.
   $2,500,000   $17,500,000    9.4595%                    Total:   
$35,000,000   $185,000,000    100%                   

 



 

 

